IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-297-CV



DONALD J. HORNBERGER,


	APPELLANT

vs.



STATE OF TEXAS,

	APPELLEE


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL

DISTRICT


NO. 90-146-C26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file his
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on June 16, 1992.  Appellant has not filed a
statement of facts.  Accordingly, appellant's brief was due thirty days after the filing of the
transcript, on July 16, 1992.  Appellant has not filed his brief.  Moreover, appellant has not filed
a motion for extension of time showing a reasonable explanation for his omission.  See Tex. R.
App. P. 74(n).  Accordingly, we dismiss this appeal for want of prosecution.  See Dickson v.
Dickson, 541 S.W.2d 895 (Tex. Civ. App.--Austin 1976, writ dism'd w.o.j.).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed for Want of Prosecution
Filed:   August 31, 1992
[Do Not Publish]